On Petition for a Rehearing.
Black, C.
— It is thought by counsel for appellant that in ■our original opinion we failed to dispose of the third exception to the referee’s report, which was as follows:
“Third. That the master .has imperfectly executed his powers, in that he has not reported the pleadings filed bafore him in order to complete the issues in the cause, nor his rulings thereon, as appears from the files returned to the court with his report.”
Whether it is proper practice to submit the completion of the issues in a cause to a referee, it was not necessary for us to decide. We may remark, however, that such practice does not seem to be contemplated by the statute in relation to referees, or to be in harmony with our system of procedure, and that this case illustrates the impolicy thereof.
It seems to have been intended by the third exception to object to the report because it did not state the fact of the ■filing of the several pleadings before the referee, and did not state the rulings made by him in making up the issues. The *187«special purpose, as appears from the brief of counsel for the appellant, was to object because the referee did not report his ruling upon the demurrer to the reply.
The pleadings set out in the record as having been returned by the referee with his report were treated by counsel in their original argument as papers properly in the record; it is only by so treating them that it can be pretended that a demurrer was filed. It was not pretended that any paper was filed before the referee which was not returned with his report and treated by him and by the court as a paper in the cause. No harm, then, could result from a failure to set out in the report the pleadings filed before the referee, or to specially mention the filing thereof.
It nowhere appears, nor was there any attempt made to show, that any ruling was made upon said demurrer, or that the referee made any ruling upon any pleading. The mention made of such rulings in the exception to the report did not show that there were any such rulings.
It seems to need no argument to prove the impossibility of our saying that the court erred in not allowing an exception to the report for its failure to show rulings which in no manner appear to have been made. We can not presume, because a demurrer appears in the record, that there was a ruling upon it, and that it was decided against a certain party, and that he at the time excepted to the ruling. We must presume that the action of the court was right, unless the contrary-properly appears by the record. Besides, the referee was not required by the parties or by the court to say anything in his report about the pleadings filed before him, or his rulings thereon.
Pee Cueiam. — The petition for a rehearing is overruled.